Citation Nr: 0308163	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to payment of an increased rate of pension 
(special monthly pension) based on need for regular aid and 
attendance of another person and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in April 2001 
and August 2001 by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO).


REMAND

This case requires evidentiary development and adjudication 
by the RO before appellate review.

Relevant law and regulation

An increased rate of pension (special monthly pension) is 
payable to a veteran who needs regular aid and attendance.  
38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(a)(1).  A 
veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
5 degrees or less; or whether the veteran is a patient in a 
nursing home because of mental or physical incapacity; or 
whether the veteran establishes a factual need for aid and 
attendance under the criteria set forth under 38 C.F.R. 
§ 3.352(a) (inability to dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of special 
prosthetic/orthopedic appliances with the aid of another; 
inability to feed self; inability to attend to wants of 
nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect from hazards/dangers 
incident to daily environment).  See 38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b), (c).

Additionally, special monthly pension at the housebound rate 
is payable if a veteran has a single permanent disability 
rated as 100 percent under the Schedule for Rating 
Disabilities (not including, as in this case, a total rating 
for pension based upon unemployability under 38 C.F.R. 
§ 4.17) and has either (1) additional disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments 
or bodily systems or, (2) is "permanently housebound" by 
reason of disability or disabilities; this latter requirement 
is met when the veteran is substantially confined to his 
dwelling and immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
the disability or disabilities and resultant confinement will 
continue throughout his lifetime.  See 38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

Factual background

The veteran has been rated permanently and totally disabled 
for pension purposes since December 1995.  Although he has 
additional separate disabilities with a current combined 
rating of 70 percent, none of his disabilities are 
independently rated 60 percent disabling.  The veteran's 
current disabilities are status post wedging with compression 
fracture of the spine at L-1, rated 40 percent disabling; 
depression with anxiety and somatic pain disorder, rated 30 
percent disabling; and, amputation, second finger, right, 
rated 20 percent disabling.

Reasons for remand

The veteran's representative argued in an Informal Brief of 
April 2003 that the most recent VA examination conducted in 
July 2001 was inadequate for purposes of this claim on 
account of the fact that it did not specifically address 
whether the veteran was in need of regular aid and attendance 
and/or was housebound.  The Board agrees.  The July 2001 
examination report does not address the factors relevant to 
this claim that would, for example, be addressed on a VA Form 
21-2680 (Examination for Housebound Status or Permanent Need 
for Aid and Attendance).  

A VA Form 21-2680 examination was previously conducted in the 
May 2000 to October 2000 time frame by the veteran's treating 
VA psychiatrist.  However, in light of the facts in this 
case, where the veteran's disabilities are generally physical 
in nature and a subsequent examination was conducted but is 
clearly inadequate for rating purposes, the Board believes 
additional development is warranted.

The Board further observes that the RO's reevaluation of the 
veteran's disabilities did not appear to be more than cursory 
in nature.  The RO's rating decisions of April and August 
2001 as well as the January 2002 statement of the case stated 
only that the "veteran does not have a single non service 
connected disability at 100%," and in the September 2002 
supplemental statement of the case, the RO stated that the 
current information did not show functional limitations that 
would result in entitlement to special monthly pension.  
These analyses do not fully address whether the veteran has a 
single permanent disability rated as 100 percent and has 
additional disability or disabilities independently ratable 
at 60 percent, separate and distinct from the permanent 
disability rated as 100 percent disabling, and involving 
different anatomical segments or bodily systems, to establish 
entitlement under 38 C.F.R. § 3.351(d)(1).

A new VA aid and attendance/housebound examination is 
required to evaluate all of the veteran's disabilities and 
address the specific criteria required to establish 
entitlement to special monthly pension.  See Turco v. Brown, 
9 Vet. App. 222, 224 (1996) [veteran need not show all of the 
disabling conditions identified in 38 C.F.R. § 3.352(a) to 
establish entitlement to aid and attendance, but there is a 
threshold requirement that "at least one of the enumerated 
factors be present].  Following completion of this 
examination, the RO should review all of the relevant 
evidence of record to determine whether any of the specific 
criteria for an award of special monthly pension are met, to 
include reevaluating the ratings for each disability to 
determine whether the veteran meets the "permanent and total 
plus 60 percent" basis for special monthly pension at the 
housebound rate.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992) [claimant for pension must have new exam and rating to 
accurately identify percentage of impairment attributable to 
each specific disability under all applicable statutes and 
regulations]; see also Brown v. Derwinski, 2 Vet. App. 444 
(1992).


Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the approximate 
dates and places of all medical treatment 
provided to him in since November 2001, 
as shown by the available treatment 
records in the file.  All medical records 
identified by the veteran should be 
obtained pursuant to established 
procedure.  Should he identify any non-VA 
health care providers, the RO should 
request his authorization to release any 
indicated private medical records.  The 
RO should attempt to obtain copies of 
treatment records identified by the 
veteran.  All treatment records obtained 
as a result of this inquiry should be 
associated with the veteran's VA claims 
folder.

2.  After the development requested above 
is completed, the RO should schedule the 
veteran for VA examination to determine 
the severity of any other extant medical 
or psychiatric conditions.  The 
examiner(s) should be provided with the 
veteran's VA claims folder.  After 
examination of the veteran and review of 
his pertinent medical records, the 
examiner should offer an opinion as to 
whether, it is at least as likely as not 
that the combined effects of the 
veteran's disabilities incapacitate him 
to such an extent that he would be unable 
to care for himself without the regular 
assistance of another person, or that 
such disability would render him 
housebound.  The report of the 
examination should be set associated with 
the veteran's VA claims folder.

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for special monthly pension based on need 
for regular aid and attendance and/or 
housebound status.  If an increased rate 
of pension based on regular aid and 
attendance and/or housebound status 
remains denied on readjudication, the RO 
should provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The RO should 
allow the veteran an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


